Citation Nr: 1826582	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel












INTRODUCTION

The Veteran had active service from January 1973 to January 1976, December 1979 to November 1989, and March 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that, in pertinent part, denied entitlement to a TDIU.

In the October 2014 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had indicated that he wished to be scheduled for a Board hearing.  However, in correspondence received in November 2017, he withdrew his request for a hearing.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of entitlement to a TDIU.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

The Veteran' claim of entitlement to a TDIU was received in September 2011.  He asserts that his service-connected disabilities prevent his from securing and maintaining substantially gainful employment.

Total disability ratings for compensation will be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  If there is only one such disability, it must be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined disability rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

In determining whether an individual is unemployable by reason of service-
connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income.   

VA policy is to grant a TDIU in all cases where a Veteran is unable to work due to 
service connected disability.  The Veteran asserts that his is unemployable due to his service-connected disabilities.  Service connection has been established for posttraumatic stress disorder (PTSD), rated at 70 percent, effective as of October 5, 2009; degenerative joint disease of the knee, status post arthroscopic surgery, rated at 20 percent, effective as of May 1, 2011; coronary artery disease, rated at 10 percent, effective as of October 19, 2010; chondromalacia of the left knee, rated as noncompensable as of November 24, 1989; and scars of the right knee, rated at 10 percent from July 19, 2009, and noncompensable from October 5, 2012.  His combined disability rating since before the Veteran's date of claim for a TDIU has been 80 percent.  Accordingly, he meets the percentage threshold set forth under 38 C.F.R. § 4.16 (a).

The remaining question is whether the Veteran's service-connected disabilities 
preclude gainful employment for which his education and occupational experience would otherwise qualify him.  The Veteran has reported that he had not worked since August 1, 1998. 

Social Security Administration records demonstrate the Veteran was awarded disability benefits as a result of his anxiety related disorder and ischemic heart disease.  He was deemed to be disabled effective as of October 15, 1999.

A VA heart examination report dated in December 2010 shows that the Veteran was diagnosed with coronary artery disease.  The examiner indicated that there were effects on the Veteran's usual occupation, in that the occupational activities were limited by problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.

A VA PTSD examination report dated in January 2011 shows that the Veteran was unemployed but not retired.  He reported having had interpersonal conflicts with supervisors and coworkers during military and somewhat in law enforcement, but had never been fired or involuntarily terminated.  He added that he did have difficulty remembering instructions, attending and concentrating on tasks, and difficulty adjusting to stress and change in the workplace.  His prognosis for improvement was said to be fair to good due to intellectual level.  While the examiner indicated that there was not total occupational and social impairment, the examiner did conclude that there were deficiencies in most areas, to include judgment, thinking, family relations, work, and mood.  The Veteran was noted to have last worked as a nurse, but that he feared he would make a medical error due to poor concentration.  He was also noted to be incapable of paying his bills due to lack of concentration, having his spouse take care his finances.    

A VA outpatient treatment record dated in June 2012 shows that the Veteran was noted having to leave work due to panic attacks that were getting progressively worse to the point he could not work.

A VA heart examination report dated in October 2012 shows that the Veteran's heart disability was said to impact his ability to work to the extent that he would have difficulty doing a job which required physical exertion, such as walking or  going up or down stairs.

A VA knee examination report dated in October 2012 shows that the Veteran's knee disability was said to impact his ability to work to the extent that he would 
have difficulty doing a job which required walking or standing for long periods of time, squatting, or kneeling.

Based on the evidence of record, the Board finds that, resolving all reasonable doubt in the Veteran's favor, his service-connected disabilities preclude him from substantial gainful employment.  The evidence in favor of the claim includes lay statements indicating that the Veteran had difficulty with panic attacks, concentration, and anger; Social Security Administration benefits awarded for anxiety and ischemic heart disease; and VA examiners determining that PTSD symptoms resulted in deficiencies in most areas, to include judgment, thinking, family relations, work, and mood.  Moreover, the VA heart and knee examiner concluded that the Veteran would have difficulty with work requiring physical exertion, such as walking, going up or down stairs, long periods of standing, walking, squatting, or kneeling.

The Board observes that despite addressing the effects of each service-connected 
disability, the examiners did not provide an opinion as to the collective occupational impact posed by all the disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).  Nonetheless, the Board finds that the evidence of record sufficiently establishes that the combined impact of all the service-connected disabilities renders the Veteran incapable of securing and maintaining substantially gainful employment.

In light of the foregoing evidence, and resolving all doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. § 4.16 (b).



ORDER

Entitlement to a TDIU is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


